DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered. 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the amendment/request for continued examination (hereinafter “Response”) dated 04/01/2022.  Claim(s) 1-15 are presently pending.  Claim(s) 1 and 15 is/are amended. 

Response to Arguments
Regarding the rejection of claim(s) 1, 5, 8, and 15 under 35 USC 103 as being unpatentable over Lundhild (US Pat. Pub. No. 2014/0219802), the applicant(s) argues that this reference does not teach that each of the blades is driven directly by the at least one pitch motor, as required by the amended claim 1, since in the configuration of Lundhild, the electric gear motor drives the blade shaft indirectly via a worm gearbox.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding the claims under 35 USC 103 as being unpatentable over Lundhild in view of Hirai (US Pat. No. 6,379,115 B1), with evidence provided by Matsumoto (WO 2014/058051 A1).  This new ground of rejection is necessitated due to the newly added limitations of amended claims 1 and 15.
Regarding the rejection of claim(s) 1, 6, 8, and 15 under 35 USC 103 as being unpatentable over Hirai (US Pat. No. 6,379,115 B1), of claim(s) 2 under 35 USC 103 as being unpatentable over Hirai in view of Mraz (“Torque motors do the trick”, Machine Design), of claim(s) 3-4, 7, and 10 under 35 USC 103 as being unpatentable over Hirai in view of Shiono (JP 2002305852A), of claim(s) 11 under 35 USC 103 as being unpatentable over Hirai as modified by Shiono and in further view of Maruyama (JP 2008043149A), of claim(s) 12 under 35 USC 103 as being unpatentable over Hirai in view of Pujol (US Pat. No. 8,680,705), of claim(s) 13 under 35 USC 103 as being unpatentable over Hirai as modified by Pujol and in further view of Giger (US Pat. No. 8,298,113), and of claim(s) 14 under 35 USC 103 as being unpatentable over Bojanovich (US Pat. Pub. No. 2018/0066633A1) in view of Hirai, the applicant(s) argues that these references, separately or combined, do not teach a motor housing at which a rotor arm is fastened to connect the blades to a rotor hub, as required by the amended claim 1, since each pitch motor (6) of Hirai is flange mounted to the underside of its respective arm (3b), therefore the pitch motors of Hirai do not provide a direct power flow transmission between the blade and the arm via the motor, as is disclosed by the present specification.
The Office respectfully considers this argument not persuasive.  Such a direct power flow transmission is not required by the amended claim 1 or claim 15.  Rather, these claims merely require that the rotor arm be fastened to the motor housing with the intended use of connecting the rotor arms to the blades.  This limitation in no way suggests that the motor housing must form the sole connection between the rotor arm and the blade, nor does it suggest that the motor housing must provide support to the weight of the blade or direct power transmission between the blade and the rotor arm.  Rather the limitation may be satisfied by a simple connection between the blade and the motor housing (via other components of the motor), and between the motor housing and the rotor arm.  Since the output shaft of each of the pitch motors are coupled to the blade shaft (4b) of their respective blades, and the output shaft of each motor is necessarily connected to the motor housing (via a bearing of some kind as is well known in the art) it follows that the rotor arm is connected to the blade through its connection to the motor via its fastening to the motor housing.  
Applicant(s) also argue that Hirai fails to disclose that the motor shaft of each pitch motor extends concentrically to the respective blade rotation axis.
The Office respectfully considers this argument not persuasive.  It is clear from the depiction of the pitch motors (servomotors 6) in Fig. 2 of Hirai that each pitch motor includes an output shaft which, as described in Hirai Col. 2, ln 33-35, is directly coupled to its respective blade shaft (4b).  Since the output shaft of each pitch motor is directly coupled to the blade shaft of its respective blade (and thereby is extends concentrically to that blade shaft), and since each blade rotates about a blade rotation axis that extends along its respective blade shaft, it then follows that the motor shaft of each pitch motor extends concentrically with respect to the respective blade rotation axis of the blade to which it is directly coupled.
Regarding the rejection of claim(s) 1, 4, 6, 8-9, and 15 under 35 USC 103 as being unpatentable over Yan (US Pat. Pub. No. 2015/0233347A1), the applicant(s) argues that this reference does not teach that each of the blades is driven directly by the at least one pitch motor, as required by the amended claim 1, since in the configuration of Yan, the servomotor (19) drives the blade shaft indirectly via a gearbox (18).  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, a new ground(s) of rejection is made regarding claim 9 under 35 USC 103 as being unpatentable over under 35 USC 103 as being unpatentable over Hirai (US Pat. No. 6,379,115 B1) as modified by Fossat (EP 0970873 B1), wherein while Hirai discloses that the pitch motors are each fixed to their respective rotor arms, and while it is further clear from Fig. 2 of Hirai that each pitch motor includes a flange portion of the motor housing which allows the pitch motor to be flange-mounted to its respective rotor arm (see mounting of pitch motors 6 in Fig. 1), Hirai does not explicitly teach that the rotor arm is flange mounted to the pitch motor (i.e. that the motor arm also comprises a flange which is used to connect the rotor arm to the pitch motor), therefore Fossat is relied upon to teach that it is well known in the art to fix a servo motor (such as the pitch motors of Hirai) to a supporting structure using a flanged connection, wherein both the servo motor and the supporting structure comprise flanges which are fixed to each other (see below rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lundhild (US Pat. Pub. No. 2014/0219802 A1) in view of Hirai (US Pat. Pub. No. 6,379,115 B1) and Matsumoto (WO 2014/058051 A1).
Regarding claim 1, Lundhild discloses a vertical wind turbine (Fig. 1) with a plurality of vertical blades (“blades [0012]”), wherein each blade of the plurality of vertical blades is supported and motor-driven pivotable around a respective blade rotation axis (see para. [0004] and [0006]) independently of the other blades of the plurality of vertical blades (Fig. 2-3 and para. [0003], line 15-19, and [0006]), wherein the plurality of vertical blades is rotatable on a common circular path around a vertical rotor rotation axis (Fig. 2-3 and para. [0006]), wherein each blade of the plurality of vertical blades is held fastened to at least one pitch motor (“actuator [0013]”) for motor-driven pivoting of each blade of the plurality of vertical blades around its respective blade rotation axis by the at least one pitch motor (para. [0006]).  
Lundhild fails to teach that each pitch motor comprises a motor shaft arranged concentrically around a respective blade rotation axis and a stator ring that is rigidly connected to a motor housing at which a rotor arm is fastened to connect the blades to a rotor hub, and wherein each of the blades is driven directly by the at least one pitch motor.
Hirai exhibits (Fig. 1-7) a vertical wind turbine (1) with a plurality of vertical blades (5), wherein each blade of the plurality of vertical blades is supported and motor-driven pivotable around a respective blade rotation axis independently of the other blades of the plurality of vertical blades (Fig. 1-7, Col. 4, ln 6-12, and Col. 5, ln 32-43) by a respective servo motor (6), wherein the plurality of vertical blades are rotatable on a common circular path around a vertical rotor rotation axis (Fig. 1 and 3-7).  Hirai teaches that each blade of the plurality of vertical blades includes a blade shaft 4b which may be directly coupled to a motor shaft (output shaft) of its respective servo motor (6), with each motor shaft (output shaft) arranged concentrically around a respective blade rotation axis (see Fig. 1-2, Col. 2, ln 33-35, and Col. 4, ln 6-12), for direct motor-driven pivoting of each of the plurality of vertical blades around its respective blade rotation axis by the servo motor (Fig. 1-7, Col. 2, ln 33-35, Col. 4, ln 6-12, and Col. 5, ln 32-43).  Here, it is clear from the depiction of the servo motors (6) in Fig. 2 of Hirai that each motor includes a motor shaft (output shaft) which, as described in Hirai Col. 2, ln 33-35, is directly coupled to its respective blade shaft (4b).  Since the motor shaft (output shaft) of each servo motor is directly coupled to the blade shaft of its respective blade (and thereby is extends concentrically to that blade shaft), and since each blade rotates about a blade rotation axis that extends along its respective blade shaft, it then follows that the motor shaft of each servo motor extends concentrically with respect to the respective blade rotation axis of the blade to which it is directly coupled.
Matsumoto exhibits a two-axis output servo motor (150A) (see Fig. 1), teaching that it is known in the art for servo motors to be configured such that the motor shaft (150A2) extends through both ends of the motor housing (assembly of cylindrical body 150A1, end brackets 150 A3 and 150A4, and bearings 150A3b and 150A4b), thereby providing two protruding output shafts (150A2a and 150A2b) (see Fig. 1 and Translation, pg. 6, para. 3-5).  Matsumoto also teaches that it is known in the art for servo motors to include a stator ring that is rigidly connected to a motor housing (Translation, pg. 6, para. 4, lines 1-2).
Because both Lundhild and Hirai describe pitch motor configurations for independently driving the pitch rotation of each blade on a vertical wind turbines, achieving the same result of motor-driven pivoting the blades about a respective blade rotation axis independently of the other blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundhild by substituting a directly-driving servo motor of the type taught by Hirai for the pitch motor (worm-gear actuator and gear box assembly [0013]) configuration of Lundhild, such that the blade shaft of each blade of the plurality of vertical blades may be directly coupled to the motor shaft (output shaft) of the servo motor, with the motor shaft arranged concentrically around a respective blade rotation axis, in order that each blade may be directly driven by its respective servo motor, as taught by Hirai, since this configuration is known in the art to be a functionally equivalent means of motor-driven pivoting of vertical axis wind turbine blades independently of the other blades, as described in Hirai (see in re Hirai above), and therefore such a modification represents a simple substitution of one known element for another to obtain predictable and equivalent results (see MPEP 2143(I)(B)).  Further, while it is noted that the pitch motor of Hirai comprises a single output shaft provided on only one side of the motor, whereas the pitch motor of Lundhild comprises two output shafts, one on either side of the pitch motor, Matsumoto teaches that it is known in the art that a servo motor may be configured such that the motor shaft extends through both ends of the motor housing thereby providing two output shafts, one on each side of the pitch motor (see above in re Matsumoto), therefore one of ordinary skill in the art would have reasonable expectation of success in using a servo motor in the application of Lundhild, since such servo motors may include two outputs in the same manner as the pitch motor of Lundhild.  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include servo motors which comprise a stator ring that is rigidly connected to a motor housing, since such a configuration is well known in the art for servo motors, as described by Matsumoto (see in re Matsumoto), and therefore one of ordinary skill in the art would have reasonable expectation of success in applying a well known configuration for producing a servo motor (see MPEP 2143(I)(B)).
Regarding claim 4, Lundhild fails to teach that the blades are borne supported on motor bearings in the pitch motor, however in the above modification, the proposed combination exhibits that each blade shaft is coupled to the motor shaft of its respective servo motor (substituted pitch motor) (see in re claim 1).
Matsumoto further teaches that it is known in the art for servo motors to be configured such that the motor shaft is rotatably supported within the motor housing by bearings (bearings 150A3b and 150A4b) provided at each end of the motor housing (see Fig. 1 and Translation, pg. 6, para. 4).
Based on this teaching, it would therefore have been obvious to one of ordinary skill in the art in the above modification to include bearings within the servo motors that are substituted for the pitch motor configuration of Lundhild in order to rotatably support the motor shaft within the motor housing.  Since the motor shaft of the servo motor is coupled to the blade shaft of each blade in the above modification, it follows the blade shaft of each blade is also then also supported on the motor bearings.
Regarding claim 5, Lundhild further discloses that the blades include an upper blade section (upper instance of “airfoil blade [0012]” in Fig. 1) and a lower blade section (lower instance of “airfoil blade [0012]” in Fig. 1) and the pitch motor is positioned between the upper blade section and lower blade section (see Fig. 1; here it is visually apparent that “Actuator [0013]” is positioned vertically between the two blade sections).
Regarding claim 8, Lundhild discloses that the pitch motors each have a motor housing (it visually apparent from Fig. 1 that a box/casing surrounds the pitch motor (“actuator [0013]” in the unmodified configuration of Lundhild)) to which a rotor arm (“Center arm” of Fig. 1) is fastened, which connects the blades to a rotor hub (“Turbine Generator Shaft [0017]”) of the vertical wind turbine (see Fig. 1).  Hirai also teaches that the servo motors each have a motor housing (it is visually apparent from Fig. 1 that a cylindrical casing surrounds the pitch motor (servo motor 6)) to which a rotor arm (3b) is fastened, which connects the blades to a rotor hub (revolution shaft 2) of the vertical wind turbine (see Fig. 1 and Col. 4, ln 1-12).  Finally, Matsumoto teaches that it is known in the art that servo motors may include mounts (holes 150A3t and 150A4t) along the sides of the motor housing, allowing the servo motor to be mounted in a manner perpendicular to the motor shaft for improved precision (see Fig. 1 and Translation, pg. 7, para. 2).  Based on these teachings, it would thus have been obvious to one of ordinary skill in the art in the above modification (see in re claim 1) to substitute the servo motors of Hirai in-place for the pitch motor configuration of Lundhild, such that the servo motors, which are already configured with a housing which may be attached to a rotor arm in the manner claimed, are fastened to the rotor arm in the manner as described in Lundhild (perpendicularly to the motor shaft), since it is known in the art that servo motors may be mounted in such a way for improved precision, as described by Matsumoto (see Fig. 1 and Translation, pg. 7, para. 2).
Regarding claim 15, Lundhild further discloses a method for operating a vertical wind turbine, wherein angular positions of vertical blades of the vertical wind turbine, which are supported and motor-driven pivotable by pitch motors as claimed (see in re claim 1), are predetermined (see para. [0008], [0017-0018], and [0021]; here the positions are predetermined by a processor which continuously outputs commands to the pitch motor (“actuator [0013]”) to continuously correct the angles of the blades to achieve optimal or “desired” angle), and wherein the angular position of a blade of the vertical blades is predetermined by means of the pitch motor (“actuator [0013]”) to which the blade is mounted (see Fig. 1 and para. [0021]).  
Lundhild fails to teach that each pitch motor comprises a motor shaft arranged concentrically around a respective blade rotation axis and a stator ring that is rigidly connected to a motor housing at which a rotor arm is fastened to connect the blades to a rotor hub, and wherein each of the blades is driven directly by the pitch motor to which the vertical blade is fastened.
Hirai exhibits (Fig. 1-7) a vertical wind turbine (1) with a plurality of vertical blades (5), wherein each blade of the plurality of vertical blades is supported and motor-driven pivotable around a respective blade rotation axis independently of the other blades of the plurality of vertical blades (Fig. 1-7, Col. 4, ln 6-12, and Col. 5, ln 32-43) by a respective servo motor (6), wherein the plurality of vertical blades are rotatable on a common circular path around a vertical rotor rotation axis (Fig. 1 and 3-7).  Hirai teaches that each blade of the plurality of vertical blades includes a blade shaft 4b which may be directly coupled to a motor shaft (output shaft) of its respective servo motor (6), with each motor shaft (output shaft) arranged concentrically around a respective blade rotation axis (see Fig. 1-2, Col. 2, ln 33-35, and Col. 4, ln 6-12), for direct motor-driven pivoting of each of the plurality of vertical blades around its respective blade rotation axis by the servo motor (Fig. 1-7, Col. 2, ln 33-35, Col. 4, ln 6-12, and Col. 5, ln 32-43).  Here, it is clear from the depiction of the servo motors (6) in Fig. 2 of Hirai that each motor includes a motor shaft (output shaft) which, as described in Hirai Col. 2, ln 33-35, is directly coupled to its respective blade shaft (4b).  Since the motor shaft of each servo motor is directly coupled to the blade shaft of its respective blade (and thereby is extends concentrically to that blade shaft), and since each blade rotates about a blade rotation axis that extends along its respective blade shaft, it then follows that the motor shaft of each servo motor extends concentrically with respect to the respective blade rotation axis of the blade to which it is directly coupled.
Matsumoto exhibits a two-axis output servo motor (150A) (see Fig. 1), teaching that it is known in the art for servo motors to be configured such that the motor shaft (150A2) extends through both ends of the motor housing (assembly of cylindrical body 150A1, end brackets 150 A3 and 150A4, and bearings 150A3b and 150A4b), thereby providing two protruding output shafts (150A2a and 150A2b) (see Fig. 1 and Translation, pg. 6, para. 3-5).  Matsumoto also teaches that it is known in the art for servo motors to include a stator ring that is rigidly connected to a motor housing (Translation, pg. 6, para. 4, lines 1-2).
Because both Lundhild and Hirai describe pitch motor configurations for independently driving the pitch rotation of each blade on a vertical wind turbines, achieving the same result of motor-driven pivoting the blades about a respective blade rotation axis independently of the other blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundhild by substituting a directly-driving servo motor of the type taught by Hirai for the pitch motor (worm-gear actuator and gear box assembly [0013]) configuration of Lundhild, such that the blade shaft of each blade of the plurality of vertical blades may be directly coupled to the motor shaft (output shaft) of the servo motor, with the motor shaft arranged concentrically around a respective blade rotation axis, in order that each blade may be directly driven by its respective servo motor, as taught by Hirai, since this configuration is known in the art to be a functionally equivalent means of motor-driven pivoting of vertical axis wind turbine blades independently of the other blades, as described in Hirai (see in re Hirai above), and therefore such a modification represents a simple substitution of one known element for another to obtain predictable and equivalent results (see MPEP 2143(I)(B)).  Further, while it is noted that the pitch motor of Hirai comprises a single output shaft provided on only one side of the motor, whereas the pitch motor of Lundhild comprises two output shafts, one on either side of the pitch motor, Matsumoto teaches that it is known in the art that a servo motor may be configured such that the motor shaft extends through both ends of the motor housing thereby providing two output shafts, one on each side of the pitch motor (see above in re Matsumoto), therefore one of ordinary skill in the art would have reasonable expectation of success in using a servo motor in the application of Lundhild, since such servo motors may include two outputs in the same manner as the pitch motor of Lundhild.  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include servo motors which comprise a stator ring that is rigidly connected to a motor housing, since such a configuration is well known in the art for servo motors, as described by Matsumoto (see in re Matsumoto), and therefore one of ordinary skill in the art would have reasonable expectation of success in applying a well-known configuration for producing a servo motor (see MPEP 2143(I)(B)).
Claim(s) 1, 6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US Pat. No. 6,379,115 B1).
Regarding claim 1, Hirai discloses (Fig. 1-7) a vertical wind turbine (1) with a plurality of vertical blades (5), wherein each blade of the plurality of vertical blades is supported and motor-driven pivotable around a respective blade rotation axis independently of the other blades of the plurality of vertical blades (Fig. 1-7, Col. 4, ln 6-12, and Col. 5, ln 32-43), wherein the plurality of vertical blades are rotatable on a common circular path around a vertical rotor rotation axis (Fig. 1 and 3-7), wherein each blade of the plurality of vertical blades is held fastened to a respective pitch motor (servo motor 6) for motor-driven pivoting of each of the plurality of vertical blades around its respective blade rotation axis by the respective pitch motor (Fig. 1-7, Col. 4, ln 6-12, and Col. 5, ln 32-43), wherein each pitch motor comprises a motor shaft arranged concentrically around a respective blade rotation axis (see Fig. 1-2, Col. 2, ln 33-35, and Col. 4, ln 6-12) and a motor housing (it is visually apparent from Fig. 1 that a cylindrical casing surrounds the pitch motor (servo motor 6)) to which a rotor arm (3b) is fastened, which connects the blades to a rotor hub (revolution shaft 2) of the vertical wind turbine (see Fig. 1 and Col. 4, ln 1-12), and wherein each of the blades is driven directly by its respective pitch motor (see Fig. 1, Col. 2, ln 29-35, and Col. 4, ln 1-12).  Here, it is clear from the depiction of the servo motors (6) in Fig. 2 of Hirai that each motor includes a motor shaft (output shaft) which, as described in Hirai Col. 2, ln 33-35, is directly coupled to its respective blade shaft (4b).  Since the motor shaft of each servo motor is directly coupled to the blade shaft of its respective blade (and thereby is extends concentrically to that blade shaft), and since each blade rotates about a blade rotation axis that extends along its respective blade shaft, it then follows that the motor shaft of each servo motor extends concentrically with respect to the respective blade rotation axis of the blade to which it is directly coupled.  
While Hirai does not explicitly disclose that each pitch motor comprises a stator ring that is rigidly connected to a motor housing, it is well known in the art that pitch motors of the configuration taught by Hirai (an electrical rotary servo motor, as seen in Fig. 1-2 and described in Col. 4, ln 1-22 and Col. 5, ln 26-43) comprise a stator ring which is rigidly connected to a motor housing, since in order for an electric rotary servo motor to function, it must include a stator ring which drives a rotor in order to provide rotational energy to the output shaft (see Col. 4, ln 1-22 in regards to the output shaft), and, by virtue of being stationary relative to the rotor component by definition, the stator must also be rigidly connected to the motor housing in order to remain stationary relative to the rotor.  Therefore, it would have been obvious to one of ordinary skill in the art to configure the pitch motor of Hirai according to this manner.
Regarding claim 6, Hirai further discloses that the blades are flange-mounted to the pitch motor (see Fig. 1; here it is visually apparent that the shaft portion of the blades (4b) is mounted to the pitch motor via the support rod 3b, which extends as flange from the pitch motor).
Regarding claim 8, Hirai further discloses that the pitch motors each have a motor housing (it visually apparent from Fig. 1 that a cylindrical casing surrounds the pitch motor (servo motor 6)) to which a rotor arm (3b) is fastened, which connects the blades to a rotor hub (revolution shaft 2) of the vertical wind turbine (see Fig. 1 and Col. 4, ln 1-12).
Regarding claim 15, Hirai further discloses a method for operating a vertical wind turbine, wherein angular positions of vertical blades of the vertical wind turbine, which are supported and motor-driven pivotable by pitch motors as claimed (see in re claim 1), are predetermined (see Col. 5, ln 40-43, “low velocity operation” described in Fig. 3 and Col. 5, ln 59 - Col. 6, ln 59, “steady state operation” described in Fig. 4 and Col. 6, ln 60 – Col. 7, ln 27, “strong wind state” described in Fig. 5 and Col. 7, ln 28-46, and “emergency” described in Fig. 6 and Col. 7, ln 47 – Col. 8, ln 2), wherein the angular position of a blade of the vertical blades is predetermined by means of the pitch motor (servo motor 6) to which the blade is mounted (Fig. 1-7, Col. 4, ln 6-12, and Col. 5, ln 32-43), and wherein each of the vertical blades is driven directly by the pitch motor to which the vertical blade is fastened (see Fig. 1, Col. 2, ln 29-35, and Col. 4, ln 1-12).  
While Hirai does not explicitly disclose that each pitch motor comprises a stator ring that is rigidly connected to a motor housing, it is well known in the art that pitch motors of the configuration taught by Hirai (an electrical rotary servo motor, as seen in Fig. 1-2 and described in Col. 4, ln 1-22 and Col. 5, ln 26-43) comprise a stator ring which is rigidly connected to a motor housing, since in order for an electric rotary servo motor to function, it must include a stator ring which drives a rotor in order to provide rotational energy to the output shaft (see Col. 4, ln 1-22 in regards to the output shaft), and, by virtue of being stationary relative to the rotor component by definition, the stator must also be rigidly connected to the motor housing in order to remain stationary relative to the rotor.  Therefore, it would have been obvious to one of ordinary skill in the art to configure the pitch motor of Hirai according to this manner.



Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Mraz (“Torque motors do the trick”, Machine Design).
Regarding claim 2, Hirai discloses the vertical wind turbine according to claim 1, wherein the pitch motor is embodied as a servo motor (6), which is coupled to the blade shaft 4b portion of the corresponding blade (Col. 4, ln 8-12).  
Hirai fails to teach that the pitch motor is embodied as a torque motor with at least one rotor ring that is torsionally rigidly coupled to the respective blade.
Mraz teaches that servomotors may be advantageously embodied as a torque motors, since torque motors have small electrical time constants, large mechanical air gaps, are highly efficient, and have large diameter-to-length rations (Pg. 1, lines 1-17).  Mraz also teaches that torque motors are designed as direct drives, meaning that the rotor ring is directly coupled (torsionally rigidly coupled) to the payload (shaft) without the need for bearings, gearboxes, etc. (Pg. 2, ln 7-10).
Because both Hirai and Mraz describe servo motors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch motor of Hirai such that it is embodied as a torque motor, with at least one rotor ring that is torsionally rigidly coupled to the respective blade shaft, since torque motors have small electrical time constants, large mechanical air gaps, are highly efficient, and have large diameter-to-length ratios, as described by Mraz (Pg. 1, lines 1-17).
Claim(s) 3-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Shiono (JP 2002305852 A).
Regarding claim 3, Hirai discloses the vertical wind turbine according to claim 1, wherein the pitch motor is embodied as a servo motor (6), which is coupled to the blade shaft 4b portion of the corresponding blade (Col. 4, ln 8-12).  Hirai also discloses a rotary position transducer (detector 12) coupled to each blade shaft at the opposite end to the motor (see Fig. 1 and Col. 4, ln 30-36).
Hirai fails to teach that a rotor ring rests against the outer circumference of a motor shaft of the pitch motor.
Shiono exhibits (Fig. 1) a well-known configuration of AC servo motor comprising a rotor ring (9) which rests against the outer circumference of a motor shaft (6) of the servo motor ([0004] and [0005]) and teaches that a rotary position transducer (detector) is attached to the rotating shaft on the anti-load side of the motor ([0002], ln 6).  Shiono also teaches that the configuration of AC servo motor provides thermal protection to the anti-load side of the motor, where the transducer may be mounted ([0003], ln 4-7).
Because Hirai and Shiono both describe servo motors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch motor of Hirai such that it is embodied as the servo motor taught by Shiono, with a rotor ring that rests against the outer circumference of the motor shaft of the pitch motor, and to move or replace the rotary position transducer of Hirai such that the transducer is included in the servo motor of Shiono, since the configuration taught by Shino is a well-known configuration in the art to embody a servo motor, as described by Shiono ([0002]).  Further, this configuration simplifies the assembly of the turbine by including the transducer as part of the servo motor rather than as a separate component, and provides thermal protection to the transducer, as described in Shiono ([0002] and [0003], ln 4-7).
Regarding claim 4, Hirai discloses that the blade shaft 4b portion of each blade is mounted to support rod 3b and coupled to the pitch motor 6 (Fig 1 and Col. 4, ln 1-12), and Shino teaches that the pitch motor configuration includes bearings (7 and 8) which support the motor shaft (see [0005]).  Since the motor shaft of the pitch motor in Hirai as modified by Shiono is supported on motor bearings, and is coupled to the blade shaft 4b portion of each blade, it follows the blade shaft 4b portion of each blade is also supported on the motor bearings.
Regarding claim 7, Shiono teaches that the pitch motor includes a rotary position transducer (detector of [0002] and [0005], see in re claim 3).
Regarding claim 10, Shiono further teaches that a stator ring (2) of the pitch motor is positioned between an upper shell (4) and a lower shell (5) of a casing (assembly of frame 1, and shells 4 and 5) that at least partially cases-in the pitch motor (see Fig. 1 and [0005]).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Fossat (EP 0970873 B1).
Regarding claim 9, Hirai discloses the vertical wind turbine according to claim 8, wherein the pitch motors are each fixed to their respective rotor arms (Fig. 1 and Col. 4, ln 6-8), and while it is further clear from Fig. 2 of Hirai that each pitch motor includes a flange portion of the motor housing which allows the pitch motor to be flange-mounted to its respective rotor arm (see mounting of pitch motors 6 in Fig. 1), Hirai does not explicitly teach that the rotor arm is flange mounted to the pitch motor (i.e. that the motor arm also comprises a flange which is used to connect the rotor arm to the pitch motor).
Fossat exhibits a configuration for coupling a servo motor (3) to an arm of a steering column assembly (2) of a car (Fig. 1-7 and [0001-0002]).  Fossat teaches that it is well known in the art to fix a servo motor (such as the pitch motors of Hirai) to a supporting structure using a flanged connection (see connection of Fig. 2-5), wherein both the servo motor and the supporting structure comprise flanges which are fixed to each other (Fig. 2-5, [0009], [0011], and [0014], ln 1-4).
Because Fossat seeks to solve the problem of coupling a servo motor to a supporting structure, and since Hirai discloses a servo motor type pitch motor which is fixed to a supporting structure (rotor arm), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirai such that the pitch motor of Hirai is fixed to the rotor arm using a flanged connection as taught by Fossat, wherein both the servo motor and the supporting structure comprise flanges which are fixed to each other, since this method is well known within the art to be a functionally equivalent means of fixing a servo motor to a supporting structure, as exhibited in Fossat (see in re Fossat above), and therefore such a modification represents a simple substitution of one known configuration for mounting a servo motor for another to obtain predictable and equivalent results (see MPEP 2143(I)(B)).  Upon such a modification, the proposed combination exhibits that the rotor arm is flange mounted to the motor housing, as claimed.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai as modified by Shiono according to claim 10 and in further view of Maruyama (JP 2008-43149 A).
Regarding claim 11, Hirai as modified by Shiono according to claim 10 discloses the vertical wind turbine according to claim 10.  
Hirai as modified by Shiono fails to teach that the casing forms at least one intake socket and at least one discharge opening in order to convey cooling air between the intake socket and the discharge opening along at least part of a cooling body that is mounted on the stator ring.
Maruyama exhibits (Fig. 1) a conventional configuration for an electric induction motor ([0003]), including a stator ring (3) and rotor ring (2) in a similar configuration to that of Shiono (see Fig. 1).  Maruyama teaches that the casing of an electric induction motor may form at least one intake socket (cooling air vents 17 and 24) and at least one discharge opening (heat radiating vents 18 and 19) in order to convey cooling air between the intake socket and the discharge opening along at least part of a cooling body (stator coil ends 20 and 21, see [0005-0007]) that is mounted on the stator ring (3, see Fig. 1) in order to efficiently cool the motor ([0005-0007]).  
Because both Hirai as modified by Shiono and Maruyama exhibit electric induction motors of similar structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch motor of Hirai such that it the casing may form at least one intake socket and at least one discharge opening in order to convey cooling air between the intake socket and the discharge opening along at least part of a cooling body that is mounted on the stator ring, in order to efficiently cool the motor, as described by Maruyama ([0005-0007]).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Pujol (US Pat. No. 8,680,705 B2).
Regarding claim 12, Hirai discloses the vertical wind turbine according to claim 1.  Hirai also discloses a transmission (assembly of 14-18, and 18-20) that couples a rotor (2) of the vertical wind turbine (1), which is able to rotate around the rotor rotation axis (longitudinal axis of turbine rotor 2), to a generator (Col. 4, ln 46-50) of the vertical wind turbine.
Hirai fails to teach that at least one transmission stage of the transmission is embodied as a planetary gear stage.
Pujol exhibits (Fig. 1-3) a vertical axis wind turbine which includes a transmission (12) configured with a planetary gear stage (see 5, 6, and 9 of Fig. 3, and Col. 1, ln 44-67 and Col. 2, ln 37-51).  Pujol teaches that this configuration of transmission optimizes the transfer of wind energy into electric energy by stepping up the speed of rotation of the rotor relative to that of the blades (Col. 1, ln 36-40 and Col. 2, ln 39-47).
Because both Hirai and Pujol describe vertical axis wind turbines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Hirai such that it includes a planetary gear stage, in order to optimize the transfer of wind energy into electric energy by stepping up the speed of rotation of the rotor relative to that of the blades, as described by Pujol (Col. 1, ln 36-40 and Col. 2, ln 39-47).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai as modified by Pujol according to claim 12 and in further view of Giger (US Pat. No. 8,298,113 B2).
Regarding claim 13, Hirai as modified by Pujol according to claim 12 discloses the vertical wind turbine according to claim 12.  
Hirai as modified by Pujol fails to teach that at least one planet gear of the planetary gear stage is connected by means of a flexible pin to a strut of the planetary gear stage.
Giger exhibits (Fig. 1-4) a transmission (4) for a wind turbine comprising a planetary gear stage (the assembly of 8, 16, and 17, see Fig. 2-4 and Col. 5, ln 1-25).  Giger teaches that the planet gears (16) of the planetary gear stage may be connected by means of a flexible pin (17) to a strut (strut of carrier 8) of the planetary gear stage (Fig. 3-4, Col. 3, ln 57-67 and Col. 5, ln 3-9 and 22-25) in order to allow for corrections to be made between shafts (the turbine shaft) which are constantly moving out of position due to the high forces involved and stationary components (the planetary gear transmission stage) (Col. 5, ln 57-67).
Because both Hirai as modified by Pujol and Giger describe transmissions for wind turbines which include a planetary gear stage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Hirai as modified by Pujol such that the planet gears of the planetary gear stage are connected by means of a flexible pin to a strut of the planetary gear stage, as taught by Giger, in order to allow for corrections to be made between the turbine shaft, which may be constantly moving out of position due to the high forces involved, and the planetary gear transmission stage, as described by Giger (Col. 5, ln 57-67).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bojanovich (US Pat. Pub. No. 2018/0066633 A1) in view of Hirai.
Bojanovich discloses a kit, comprising components, parts (see components and parts of tower assembly and vertical axis wind turbines 6, 6a in Fig. 1-3), and tools (see winch and pulley system 7 in Fig. 1-3 and [0056]) for installation of a vertical axis wind turbine (see vertical axis wind turbines 6 and 6a, [0023-0024], and [0046-0056]).  Bojanovich teaches that the kit may be used to install a variety of different configurations of vertical axis wind turbines ([0024], ln 4-6).  Bojanovich fails to teach a vertical wind turbine according to claim 1.  
Hirai exhibits a vertical wind turbine according to claim 1 (see in re Hirai, claim 1), which includes a plurality of vertical blades which are each supported and motor-driven pivotable independently of the other vertical blades (see in re Hirai, claim 1).  Hirai teaches that wind turbines of this configuration realize a highly reliable, simple, and efficient configuration for a vertical axis wind turbine (see Col. 2, ln 13-22 and Col. 8, ln 3-11).
Since Bojanovich describes a kit for installing a vertical axis wind turbine, and teaches that a variety of vertical axis wind turbine configurations may be used, and since Hirai describes a configuration of vertical axis wind turbine with distinct performance advantages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Bojanovich such that the vertical axis wind turbines are configured as the vertical axis wind turbines of Hirai, since this configuration realizes a highly reliable, simple, and efficient configuration for a vertical axis wind turbine, as described by Hirai (see Col. 2, ln 13-22 and Col. 8, ln 3-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745